          Case 3:20-cv-00052-KGB Document 6 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

PHILLIP DEWAYNE STEWART                                                                 PLAINTIFF
ADC #151956

v.                             Case No: 3:20-cv-00052 KGB-PSH

M. BREWER                                                                             DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Phillip Dewayne Stewart’s complaint is dismissed without prejudice (Dkt. No. 1). The relief

sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action is considered frivolous and not

in good faith.

       So adjudged this 4th day of November, 2020.


                                                        _____________________________
                                                        Kristine G. Baker
                                                        United States District Judge
